
	
		II
		111th CONGRESS
		1st Session
		S. 1351
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2009
			Mr. DeMint (for himself,
			 Mr. Brownback, Mr. Bunning, Mr.
			 Coburn, Mr. Cornyn,
			 Mr. Grassley, Mr. Inhofe, and Mr.
			 Vitter) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To allow a State to combine certain funds and enter into
		  a performance agreement with the Secretary of Education to improve the academic
		  achievement of students.
	
	
		1.Short title; table of
			 contents; purposes; definitions
			(a)Short
			 titleThis Act may be cited as the Academic Partnerships Lead Us to Success
			 Act or the A
			 PLUS Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents; purposes;
				definitions.
					Sec. 2. Performance agreements.
					Sec. 3. Programs eligible for consolidation and permissible use
				of funds.
					Sec. 4. Maintenance of academic performance standards;
				accountability system.
					Sec. 5. Maintenance of funding levels spent by States on
				education.
					Sec. 6. Administrative expenses.
					Sec. 7. Equitable participation of private schools.
					Sec. 8. Annual reports.
					Sec. 9. Performance review and early termination.
				
			(c)PurposesThe
			 purposes of this Act are as follows:
				(1)To give States
			 and local communities maximum flexibility to determine how to boost academic
			 achievement and implement education reforms.
				(2)To reduce the
			 administrative costs and compliance burden of Federal education programs in
			 order to focus Federal resources on improving academic achievement.
				(3)To ensure that
			 States and communities are accountable to the public for advancing the academic
			 achievement of all students, especially disadvantaged children.
				(d)DefinitionsIn
			 this Act:
				(1)In
			 generalExcept as otherwise provided, the terms used in this Act
			 have the meanings given the terms in section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801 et seq.).
				(2)StateThe
			 term State has the meaning given the term in section 1122(e) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6332(e)).
				2.Performance
			 agreements
			(a)AuthorityIn
			 accordance with this Act, the Secretary shall enter into performance agreements
			 with States under which, except as otherwise provided in this Act, States may
			 consolidate and use funds pursuant to section 3.
			(b)Required terms
			 of performance agreementEach performance agreement entered into
			 by the Secretary under this Act shall include the following:
				(1)DurationThe
			 performance agreement shall be for a period of 5 years. Such 5-year period
			 shall be determined by the State.
				(2)Application of
			 program requirementsThe performance agreement shall provide that
			 no requirements of any program described in section 3 and included by the State
			 within the scope of the performance agreement shall apply to the State, except
			 as otherwise provided in this Act.
				(3)List of
			 programsThe performance agreement shall list which of the
			 programs described in section 3 are included within the scope of the
			 performance agreement.
				(4)Use of funds to
			 improve student achievementThe performance agreement shall
			 contain a 5-year plan describing how the State intends to combine and use the
			 funds from programs included within the scope of the performance agreement to
			 advance the education priorities of the State, improve student academic
			 achievement, and narrow achievement gaps.
				(5)Accountability
			 systemThe performance agreement shall describe an accountability
			 system that meets the requirements of section 4.
				(6)Achievement
			 goals
					(A)Student
			 academic achievementThe performance agreement shall require the
			 State to demonstrate the State's academic achievement goals and measures to be
			 achieved over the duration of the performance agreement.
					(B)Consistency of
			 achievement measuresThe performance agreement shall require that
			 the State maintain, at a minimum, the same level of challenging State student
			 academic achievement standards and academic assessments throughout the duration
			 of the performance agreement.
					(C)Reporting of
			 disaggregated dataThe performance agreement shall require the
			 State to report, in the annual report under section 8, data disaggregated in
			 the same manner as data are disaggregated under section 1111(b)(3)(C)(xiii) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(3)(C)(xiii)).
					(c)Application
				(1)In
			 generalEach State desiring to enter into a performance agreement
			 with the Secretary under this Act shall submit an application to the Secretary
			 at such time, and accompanied by such information, as the Secretary may
			 require.
				(2)ContentsEach
			 such application shall contain—
					(A)a proposed
			 performance agreement;
					(B)a description of
			 the State's accountability system for the proposed performance agreement as
			 described in section 4;
					(C)an assurance that
			 the State will use fiscal control and fund accounting procedures;
					(D)an assurance that
			 the State will continue to pursue the goal of improving educational
			 opportunities for the disadvantaged; and
					(E)an assurance that
			 not less than 2 of the following approved the proposed performance
			 agreement:
						(i)The Governor of
			 the State.
						(ii)The State
			 legislature.
						(iii)The State
			 educational agency.
						(d)Approval of
			 performance agreement
				(1)In
			 generalNot later than 60 days after the receipt of a proposed
			 performance agreement submitted by a State, the Secretary shall approve the
			 performance agreement or provide the State with a written determination that
			 the performance agreement fails to satisfy a requirement of this Act.
				(2)Treatment as
			 approvedEach performance agreement for which the Secretary fails
			 to take the action required in paragraph (1) in the time period described in
			 such paragraph shall be considered to be approved.
				(3)Requirement to
			 execute approved agreementsIn accordance with this Act, the
			 Secretary shall enter into each performance agreement approved under this
			 subsection.
				(4)Disapproval of
			 performance agreementIf the State's performance agreement is
			 disapproved, then the State shall have 30 days to resubmit a revised
			 performance agreement. The Secretary shall approve the revised performance
			 agreement within 30 days of receipt of the revised performance agreement or
			 provide the State with a written determination that the revised performance
			 agreement fails to satisfy a requirement of this Act.
				(e)Civil
			 rightsThe Secretary may not enter into a performance agreement
			 with a State under this section unless the performance agreement contains an
			 assurance that the State will meet the requirements of applicable Federal civil
			 rights laws in carrying out the performance agreement and in consolidating and
			 using the funds under the performance agreement.
			(f)Amendment to
			 performance agreement
				(1)In
			 generalIn each of the following circumstances, the Secretary,
			 subject to approval under paragraph (2), shall agree to amend a performance
			 agreement entered into with a State under this Act:
					(A)Reduction in
			 scope of performance agreementA State seeks to amend the
			 performance agreement to remove from the scope of the performance agreement any
			 program described in section 3.
					(B)Expansion of
			 scope of performance agreementA State seeks to amend the
			 performance agreement to include within the scope of the performance agreement
			 any additional program described in section 3 or any additional measure of
			 accountability for which the State will be held accountable.
					(2)Approval of
			 amendment
					(A)In
			 generalNot later than 60 days after the receipt of a proposed
			 performance agreement amendment submitted by a State, the Secretary shall
			 approve the amendment or provide the State with a written determination that
			 the amendment fails to satisfy a requirement of this Act.
					(B)Treatment as
			 approvedEach amendment for which the Secretary fails to take the
			 action required in subparagraph (A) in the time period described in such
			 subparagraph shall be considered to be approved.
					(3)Treatment of
			 program funds withdrawn from agreementBeginning on the effective
			 date of an amendment executed under paragraph (1)(A), each program requirement
			 of each program removed from the scope of a performance agreement shall apply
			 to the State's use of funds made available under the program.
				3.Programs eligible
			 for consolidation and permissible use of funds
			(a)ScopeA State may choose to include within the
			 scope of its performance agreement any program for which Congress makes funds
			 available to the State if the program is for a purpose described in section
			 1001 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6301).
			(b)Uses of
			 fundsFunds made available to
			 a State pursuant to a performance agreement under this Act shall be used for
			 any educational purpose permitted by State law of the State participating in
			 the performance agreement.
			4.Maintenance of
			 academic performance standards; accountability systemEach State consolidating and using funds
			 under this Act shall demonstrate an accountability system for the State's
			 performance agreement. The accountability system shall—
			(1)utilize the State's adequate yearly
			 progress determination under section 1111(b) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(b)); or
			(2)utilize another
			 measure of annual student progress relative to the State's determination of
			 student proficiency, if such measure—
				(A)is used for the
			 entire 5-year duration of the performance agreement; and
				(B)provides student
			 achievement data—
					(i)in
			 terms of individual student progress over time; or
					(ii)in
			 a comparison assessment.
					5.Maintenance of
			 funding levels spent by States on educationFor each State consolidating and using funds
			 pursuant to a performance agreement under this Act, for each school year of the
			 performance agreement, the aggregate amount of funds spent by the State on
			 elementary and secondary education shall be not less than 90 percent of the
			 aggregate amount of funds spent by the State on elementary and secondary
			 education for the school year that coincides with the date of enactment of this
			 Act. If a State demonstrates that exceptional or uncontrollable circumstances,
			 such as a natural disaster or a precipitous and unforeseen decline in the
			 financial resources of the State, prevent the State from complying with the
			 preceding sentence, the Secretary shall waive the applicability of the
			 preceding sentence to the State.
		6.Administrative
			 expenses
			(a)States
			 consolidating funds under part A of title IEach State that
			 includes part A of title I of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311 et seq.) within the scope of a performance agreement under
			 this Act may use, for administrative expenses, not more than 1 percent of the
			 total amount of funds made available to the State under the programs included
			 within the scope of the performance agreement.
			(b)States not
			 consolidating funds under part A of title IEach State that does
			 not include part A of title I of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311 et seq.) within the scope of a performance agreement under
			 this Act may use, for administrative expenses, not more than 3 percent of the
			 total amount of funds made available to the State under the programs included
			 within the scope of the performance agreement.
			7.Participation by
			 private school children and teachersEach State consolidating and using funds
			 pursuant to a performance agreement under this Act shall provide for the
			 participation of private school children and teachers in the activities
			 assisted under the performance agreement in the same manner as participation is
			 provided to private school children and teachers under section 9501 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7881).
		8.Annual
			 reports
			(a)In
			 generalNot later than 1 year after the execution of the
			 performance agreement, and annually thereafter, each State shall disseminate
			 widely to the parents, the general public, and the Secretary, a report that
			 includes—
				(1)student
			 performance data disaggregated in the same manner as data are disaggregated
			 under section 1111(b)(3)(C)(xiii) of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6311(b)(3)(C)(xiii)); and
				(2)a description of
			 how the State has used Federal funds to improve academic achievement, narrow
			 the achievement gap, and improve educational opportunities for the
			 disadvantaged.
				(b)Submission to
			 CongressNot later than 60 days after the Secretary receives a
			 report under subsection (a), the Secretary shall submit such report to
			 Congress, together with any other information the Secretary considers
			 appropriate.
			9.Performance
			 review and early termination
			(a)ReviewFor each State having in effect a
			 performance agreement under this Act, the Secretary shall carry out a review of
			 the performance agreement, at the midpoint of the duration of the performance
			 agreement, in order to determine whether the State has met the terms of the
			 performance agreement described in section 2.
			(b)Early
			 terminationThe Secretary may terminate a performance agreement,
			 before the duration of that performance agreement expires, if the State does
			 not, for 3 consecutive school years, meet the terms of the performance
			 agreement described in section 2.
			
